Citation Nr: 1737910	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-01 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for the residuals of a head injury.

3.  Entitlement to service connection for the residuals of a left calf injury, to include a muscular disability and a scar.

4.  Entitlement to service connection for the residuals of a right hand injury, to include a neurological disability and a scar.  



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1991 to June 1995, with prior periods of active duty for training (ACDUTRA) from April 1986 to July 1986 and July 1989 to June 1990.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In the April 2009 rating decision, in pertinent part, the RO confirmed and continued previous denials of service connection for a back injury, a head injury, a cut muscle on the left calf, a scar with nerve damage on a knuckle of the right hand, and a scar on the left calf.  

In December 2015, the Veteran testified at a video conference hearing in Roseburg, Oregon before a Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

These issues were previously remanded by the Board in February 2016 for further development.  They have been returned to the Board for further review.  

In May 2017, the Veteran was notified that the Veterans Law Judge who held the December 2015 hearing is no longer available to participate in the decision.  The Veteran was provided the opportunity to appear at another hearing before a different Veterans Law Judge and advised that, if he did not respond within 30 days, the Board would assume that he did not want another hearing and proceed accordingly.  Because more than 30 days have elapsed without response from the Veteran, the Board will consider the claims on the evidence of record.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a low back disability that is related to active military service or events therein.

2.  The preponderance of the evidence is against finding that the Veteran has any current disorder that is due to a head injury in service.

3.  The preponderance of the evidence is against finding that the Veteran has any current disorder that is due to a left calf injury in service.

4.  The preponderance of the evidence is against finding that the Veteran has any current disorder that is due to a right hand injury in service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for establishing service connection for the residuals of a head injury have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

3.  The criteria for establishing service connection for the residuals of a left calf injury have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

4.  The criteria for establishing service connection for the residuals of a right hand injury have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  Thus, the threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran had the disability for which service connection is sought at any time during the period on appeal.  In the absence of proof of a disability during that period, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  

Pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Additionally, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id.; 38 C.F.R. § 4.40.

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Low Back Disability

The Veteran contends that he has a current low back disability that was caused or aggravated by his active duty service.  

VA received the Veteran's claim in March 2008.  A February 2008 VA treatment record notes the Veteran's report of ongoing low back pain and chronic low back pain was diagnosed.  The Veteran did not report any functional loss from this pain.  

In his lay statements, the Veteran has not described any functional loss due to back pain or any back symptoms other than pain.   

The Veteran was afforded a VA examination in October 2016.  The examiner diagnosed chronic back pain.  Due to a May 2016 stroke that rendered the Veteran unable to stand, the examiner could not conduct a full examination of the Veteran's low back.  However, the Veteran reported that, prior to his stroke, his episodes of back pain did not limit his job performance or require treatment.  The examiner also noted that no deformity of the back was identified.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in this case, the Veteran in this case is not shown to possess any pertinent medical training or other expertise that would make him competent to diagnose himself with a low back disorder manifested by his subjectively reported symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Thus, to the extent that the Veteran has contended that he has a current low back disorder manifested by pain, the Veteran's opinion is not a competent medical opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions in this case.  

Moreover, the Veteran has not identified any symptoms other than pain and has not described any functional loss due to pain.  The VA examiner and treatment providers have not diagnosed any low back disorder other than chronic pain.  Given that pain does not constitute a disability unless it causes functional loss, the record does not contain any competent, probative evidence that the Veteran has been diagnosed with or treated for a low back disability by any examiner or treatment provider during the period on appeal.  As the evidence does not establish that the Veteran had a diagnosis of a low back disability during the period on appeal, the Board finds that service connection is not warranted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim,"); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (holding that the Board must address recent pre-claim evidence in assessing whether a current disability exists, for purposes of service connection, at the time the claim was filed or during its pendency). 

Head Injury

The Veteran contends that a slip and fall during his active duty service caused a head injury.

The Veteran's service treatment records do not note treatment for this fall, but most of those records are missing.  During the Veteran's May 1995 separation examination, the Veteran reported overall good health and denied a head injury.  He reported the slip and fall, but only reported an injury to a muscle in his left calf, not his head.  The examiner found the Veteran's head to be normal.  Based in part on this examination report, in its February 2016 remand, the Board found the Veteran's account of a slip and fall in service to be competent and credible.  

During a September 2002 VA treatment appointment to establish primary care, the Veteran denied any acute or chronic health problems.  The provider's sole assessment was health maintenance.  

During a February 2008 VA treatment appointment, the Veteran reported some recent problems with poor judgment and that his father suggested he be evaluated for residuals of a head injury.  The record indicates that the provider expressed an intention to order a CT scan of the Veteran's head, but there is no record to indicate that this scan ever took place.  

The Veteran was afforded a VA examination by a neurologist in November 2016.  The Veteran denied any residuals from his in-service head injury, including any residual cognitive, behavioral, and physical problems.  The Veteran's girlfriend also denied that she had observed any such residuals.  The examiner noted that the Veteran had suffered a major stroke in June 2016 from carotid plaques resulting in a dense left hemiplegia.  The examiner noted the February 2008 treatment record.  The examiner opined that it was less likely than not that the Veteran had suffered a traumatic brain injury in service because there was no mention of one in his service treatment records, including any mention of loss of consciousness or a concussion. The examiner also opined that, even if the Veteran sustained a mild traumatic brain injury during his active duty service, current medical literature indicated that such an injury would have healed completely in a period ranging from several days to a few months.  The examiner added that the "weight of medical literature supports that the natural progression of concussion/mild TBI is for all symptoms to be present and at worst severity initially at the time of injury and then to rapidly resolve without residuals within days to weeks."   

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno, 6 Vet. App. at 470.  However, in this case he is not competent to provide an etiology opinion for any brain symptoms and, other than a suspicion of impaired judgment in February 2008, he has denied that he has any such symptoms.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran in this case is not shown to possess any pertinent medical training or expertise that would make him competent to diagnose himself with a traumatic brain injury or to identify any symptoms as residuals of that injury.  Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Thus, to the extent that the Veteran has opined that he had impaired judgment in February 2008 as a result of a traumatic brain injury, the Veteran's opinion is not competent evidence and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions in this case.  

No treatment provider or examiner has found an etiological relationship between any brain symptom during the period on appeal and a head injury during the Veteran's active duty service and the November 2016 VA examiner's rationale against a finding of service connection is convincing and probative.  Although the Board generally cannot find that an injury did not occur solely on the basis of silence in service treatment records, particularly when many of those records are missing, the examiner reasoned convincingly that, even if the Veteran did suffer a mild traumatic brain injury, that type of injury would have resolved without residuals long before the period on appeal.  The examiner also convincingly explained the etiology of the Veteran's stroke and the Veteran has never contended that his stroke was related to his active duty service.

Because the preponderance of the evidence is thus against finding that the Veteran has had any residuals of an in-service head injury during the period on appeal, entitlement to service connection for residuals of a head injury is denied.  

Left Calf

The Veteran contends that the same slip and fall during his active duty service caused a left calf injury.

As stated above, the Veteran's service treatment records do not note treatment for this fall, but most of those records are missing.  During the Veteran's May 1995 separation examination, the Veteran reported that a slip and fall caused an injury to a muscle in his left calf.  The examiner found the Veteran's extremities to be normal but noted scars on the left thigh and knee.  The same scars were noted in an August 1989 examination.  Based in part on this examination report, in its February 2016 remand, the Board found the Veteran's account of a slip and fall in service to be competent and credible.  In a statement VA received in January 2016, a witness to the fall reported that, immediately afterward, the Veteran was holding his left leg and a corpsman wrapped the left calf.  

During a September 2002 VA treatment appointment to establish primary care, the Veteran denied any acute or chronic health problems.  The provider's sole assessment was health maintenance.  

In his March 2008 claim, the Veteran reported that, when he slipped and fell, he cut a muscle in his left calf and landed on a piece of channel iron.  

The Veteran was afforded a VA examination in October 2016.  The examiner noted that a stroke in May 2016 had caused severe weakness of the left leg, but no sensory loss.  The Veteran reported that, after his injury in service, he was one of only two of the 500-person crew on his ship to pass rescue swimmer training and certification.  He also reported that his injury in service did not break the skin or leave a scar.  At the time of separation from active duty, the Veteran could walk 3-5 miles and pass his rescue swimmer fitness test, but reported that he would get pain in his left posterior calf if he ran more than 200 yards.  The Veteran reported that, at the time of his stroke, he could walk 3-5 miles or more but would still get pain in his left calf if he ran more than 200 yards and could feel an irregularity in his posterior calf.  The examiner was unable to identify a scar or visible deformity of the left calf and was unable to palpate a deformity in the muscle or soft tissue of the left lower leg.  The Veteran directed the examiner's attention to the area of the crease lines from his brace.  The examiner found no current pathology or diagnosis of the left lower extremity related to an in-service injury and no history or record of a scar.  The only left leg disorder the examiner found was major weakness, which he opined was a residual of the May 2016 stroke.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno, 6 Vet. App. at 470.  However, in this case he is not competent to provide an etiology opinion for his reported left calf symptoms.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Kahana, 24 Vet. App. 428.  The Veteran in this case is not shown to possess any pertinent medical training or expertise that would make him competent to diagnose himself with a left calf disorder manifested by his subjectively reported symptoms.  Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Thus, to the extent that the Veteran has contended that he has a current left calf disorder other than weakness caused by his stroke, the Veteran's opinion is not competent evidence and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions in this case.  

The Veteran would be competent to identify scars and ascribe them to past injuries but, to the extent that the Veteran has contended he has a scar or irregularity of his left calf, that contention is outweighed by the VA examiner's finding that no such scar or deformity exists.  

No treatment provider or examiner has found an etiological relationship between any left calf symptom during the period on appeal and a left calf injury during the Veteran's active duty service and the October 2016 VA examiner's rationale against a finding of service connection is convincing.  The examiner reasoned convincingly that there was no evidence of a current muscle deformity or a scar and that, with the exception of pain after running more than 200 yards, the Veteran did not report any other left calf symptoms prior to his 2016 stroke.  There is no evidence that the Veteran's stroke was a result of his left calf injury and the Veteran has never contended that his stroke was related to his active duty service.  

Because the preponderance of the evidence is thus against finding that the Veteran has had any residuals of an in-service left calf injury during the period on appeal, entitlement to service connection for residuals of a left calf injury is denied.  

Right Hand

The Veteran contends that the same slip and fall during his active duty service caused a right hand injury.

As stated above, the Veteran's service treatment records do not note treatment for this fall, but most of those records are missing.  During the Veteran's May 1995 separation examination, the Veteran reported that a slip and fall caused an injury to a muscle in his left calf but did not mention any hand injury.  The examiner found the Veteran's extremities to be normal.  Based in part on this examination report, in its February 2016 remand, the Board found the Veteran's account of a slip and fall in service to be competent and credible.  In a statement VA received in January 2016, a witness to the fall reported that, immediately afterward, the Veteran's right hand was bleeding and a corpsman pulled a piece of glass out of his right knuckle area and bandaged it.  

During a September 2002 VA treatment appointment to establish primary care, the Veteran denied any acute or chronic health problems.  The Veteran denied any numbness, tingling, or weakness.  On examination, sensation was intact throughout.  The provider's sole assessment was health maintenance.  

During an April 2004 VA treatment appointment, the Veteran reported a painless nodule between the third and fourth fingers of his right hand that had existed for the past two months without increasing in size or affecting function.  The provider diagnosed a painless, asymptomatic nodule of the right hand, most likely a ganglion cyst.  

In his March 2008 claim, the Veteran reported that, when he slipped and fell, he cut his right hand on glass.  He reported tingling in his right hand.  

In an April 2008 statement, the Veteran described his right hand disorder as a scar with nerve damage.  He reported tingling, numbness, and decreased grip.  

The Veteran was afforded a VA examination in October 2016.  On examination, the examiner found that the Veteran had full use of his right hand, including full range of motion, normal strength, firm palmar and pincer grips, no deformity or tenderness, no muscle atrophy, intact touch sensation, and the ability to manipulate his clothing, operate his wheelchair, and grip with his right hand to pull himself to a standing position from the wheelchair.  The Veteran directed the examiner's attention to the area of his right middle and ring fingers but, despite finding multiple creases, the examiner was unable to identify a distinct scar.  The examiner asked the Veteran to locate the scar and he was unable to do so.  The examiner was unable to make any anatomic or pathologic diagnosis of a right hand disorder.  

In a November 2016 statement, the Veteran again described his right hand disorder as a scar with nerve damage and reported tingling, numbness, and decreased range of motion and grip strength.  He reported that he sometimes involuntarily drops items held in his right hand.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno, 6 Vet. App. at 470.  However, in this case he is not competent to diagnose himself with a right hand disorder.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Kahana, 24 Vet. App. 428.  Although the Veteran is competent to identify his reported symptoms, the Veteran in this case is not shown to possess any pertinent medical training or expertise that would make him competent to diagnose himself with a right hand disorder manifested by those subjectively reported symptoms.  Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Thus, to the extent that the Veteran has contended that he has a current right hand disorder, the Veteran's opinion is not competent evidence and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions in this case.  

The Veteran would be competent to identify scars and ascribe them to past injuries but, to the extent that the Veteran has contended he has a scar on his right hand, that contention is outweighed by the VA examiner's finding that no such scar exists.  Moreover, the Veteran's subjective reports of tingling, numbness, and loss of range of motion and grip strength are outweighed by the VA examiner's thorough factual findings supporting his opinion that the Veteran's right hand is fully functional.  

No treatment provider or examiner has diagnosed a right hand disorder during the period on appeal and the October 2016 VA examiner's finding that no right hand disorder is present is convincing and based on thorough factual findings.  

Because the preponderance of the evidence is thus against finding that the Veteran has had any residuals of an in-service right hand injury during the period on appeal, entitlement to service connection for residuals of a right hand injury is denied.  

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a low back disability is denied.

Service connection for the residuals of a head injury is denied.  

Service connection for the residuals of a left calf injury is denied.

Service connection for the residuals of a right hand injury is denied.



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


